DETAILED ACTION
CORRECTED NOTICE OF ALLOWANCE
(Consider IDS After Allowance)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national entry application of PCT/JP2018/030400 filed on 08/16/2018, which claims priority from the foreign application JP2017-169099 filed on 09/04/2017. 
See notice of allowance from 8/5/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2022 was filed after the mailing date of the Notice of Allowance on 08/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The following is found in the notice of allowance mailed on 08/05/2022
Examiner’s Note
Applicant’s arguments filed on 07/13/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 07/13/2022, the newly amended claim set filed on 07/13/2022, the Affidavit 132 filed on 07/13/2022, and also in light of the phone conversation that took place on 07/27/2022. During the phone conversation, Examiner proposed amendments to correct minor informalities as well as an indefiniteness issue regarding the new amendment of “and the water-soluble salt of the second polyanionic polysaccharide is not released substantially from the water-insolubilized shaped body within 24 hours” due to the “substantially” language used. This is because there are at least two different interpretations for this term since the instant specification provides examples for both gradual dissolving of the second polyanionic polysaccharide (example 3, figure 3) as well as almost no dissolving of the second polyanionic polysaccharide (example 2 figure 4), and it is unclear to which dissolution, “not released substantially” is referring to.  Examiner proposed to amend claim 2 such that it recites “Da” unit for the molecular weight values. Regarding the indefiniteness issue, Examiner proposed to delete “and the water-soluble salt of the second polyanionic polysaccharide is not released substantially from the water-insolubilized shaped body within 24 hours” and replace it with “a dissolution of the water-soluble salt of the first polyanionic polysaccharide from the water-insolubilized shaped body is faster than a dissolution of the water-soluble salt of the second polyanionic polysaccharide from the water-insolubilized shaped body”. Examiner also proposed to change the order of the claims such that instant claim 8 comes after instant claim 9. Applicant accepted these amendments in the email sent on 07/28/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Masako Yoshida on 07/28/2022.  Claims not mentioned here will be as found in the claim set from 07/13/2022.

Claim 2 reads:
A method for producing a medical/cosmetic material, the method comprising: 
shaping a raw material comprising: 
a water-soluble salt of a first polyanionic polysaccharide having a viscosity-average molecular weight in a range from 1,000 Da to 10,000 Da; and 
a water-soluble salt of a second polyanionic polysaccharide having a viscosity-average molecular weight in a range from 100,000 Da to 2,000,000 Da, thereby obtaining a water-soluble shaped body; and 
subjecting the obtained water-soluble shaped body to a water-insolubilization treatment by bringing the water-soluble shaped body into contact with a treatment liquid comprising an acid anhydride in a range from 5 to 50 % by mass relative to the treatment liquid so as to form a water-insolubilized shaped body as the medical/cosmetic material, 
wherein both the first polyanionic polysaccharide and the second polyanionic polysaccharide are hyaluronic acid, 
an amount of the water-soluble salt of the first polyanionic polysaccharide is in a range from 1 to 150 parts by mass relative to 100 parts by mass of the water-soluble salt of the second polyanionic polysaccharide, 
in the water-insolubilized shaped body, a water-insolubilized material of the water-soluble salt of the second polyanionic polysaccharide obtained by the water-insolubilization treatment forms a base material that retains therein, a water-insolubilized material of the water-soluble salt of the first polyanionic polysaccharide obtained by the water-insolubilization treatment,
the water-insolubilization treatment reduces dissolving in water of the water-soluble salt of the first polyanionic polysaccharide and the water-soluble salt of the second polyanionic polysaccharide, released from the water-insolubilized shaped body, compared with dissolving in water thereof released from the water-soluble shaped body before the water-insolubilization treatment, and 
in a PBS buffer having pH 6.8 at 37 °C, an amount of the water-soluble salt of the first polyanionic polysaccharide released from the water-insolubilized shaped body within 24 hours is more than an amount thereof released from the water-soluble shaped body within 5 minutes and less than an amount thereof released from the water-soluble shaped body within 20 minutes, and a dissolution of the water-soluble salt of the first polyanionic polysaccharide from the water-insolubilized shaped body is faster than a dissolution of the water-soluble salt of the second polyanionic polysaccharide from the water-insolubilized shaped body.

Reasons for Allowance
The prior art does not teach or motivate a medical/cosmetic material produced by the production method according to claim 2. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the composition produced by the method according to claim 2 that results in the favorable outcomes shown in examples 2-4 as well as the Affidavit 132 submitted on 07/13/2022. Applicant has produced a product that is excellent in adhesion to skin or the like and sense of wearing, and is capable of releasing a functional component gradually while supplying it continuously to a treatment area. Applicant’s invention results in a high molecular weight hyaluronic acid forming a base layer that dissolves slower than a lower molecular weight hyaluronic acid starting to dissolve from the moment it is applied to skin. The closes prior art is Yoshida et al (JP2007297460A, publication date: 11/15/2007, previously cited) (Hereinafter Yoshida) which teaches high and low molecular weight components but is silent on water-insolubilization. Isono (US 2016/0208064 A1, publication date: 07/21/2016, previously cited) teaches a water-insolubilization step, however both references are silent on specific concentration ranges that are instantly claimed with evidence provided for their criticality. The inventor of the present application claims to not have expected that the water-soluble salt of the first polyanionic polysaccharide is released from the water-insolubilized shaped body significantly faster compared with the release of the water-soluble salt of the second polyanionic polysaccharide therefrom (see "II-3. Conclusion" section on pages 8-9 of the Declaration). The inventor did not recognize the level of the difference of the release property between the water-insolubilized shaped body including a water soluble salt of the second polyanionic polysaccharide having the higher MW, i.e., MW in the range of 100,000-2,000,000, and that including a water soluble salt of the first polyanionic polysaccharide having the lower MW, i.e., MW in the range of 1,000-10,000, before the present invention. In addition to the data provided for 10,000 Da (for low molecular weight hyaluronic acid) and 1,500,000 Da (for high molecular weight hyaluronic acid) in instant specification (figures 2-5), Applicant filed an Affidavit 132 on 07/13/2022 providing results for 10,000 Da vs 600,000 Da (Experiment B1), 7000 Da vs 110,000 Da (Experiment B2) to put the instantly claimed ranged commensurate in scope with the evidence provided. In contrast, Yoshida does not disclose the instantly claimed dissolution profiles and discloses wider concentration ranges for the low and high molecular weight components. In summary, from the combination of Yoshida and Isono, those skilled in the art would not recognize the advantages of the medical/cosmetic material prepared by the method of claim 2, which the metical/cosmetic material made by the method of claim 2 can have. The water-insolubilized second polyanionic polysaccharide having larger viscosity-average molecular weight can cover and protect a surface of skin to which the medical/cosmetic material is applied, while the water-insolubilized first polyanionic polysaccharide being released from the medical/cosmetic material and absorbed into the body within the specified time ranges claimed in instant claim 2 which is “an amount of the water-soluble salt of the first polyanionic polysaccharide released from the water-insolubilized shaped body within 24 hours is more than an amount thereof released from the water-soluble shaped body within 5 minutes and less than an amount thereof released from the water-soluble shaped body within 20 minutes, and a dissolution of the water-soluble salt of the first polyanionic polysaccharide from the water-insolubilized shaped body is faster than a dissolution of the water-soluble salt of the second polyanionic polysaccharide from the water-insolubilized shaped body” (instant claim 2). 

Conclusion
	Claims 2, 4-5, and 8-9 are allowed with examiner’s amendments above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613